Citation Nr: 0914052	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-33 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected retropatellar syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1977 to June 1999. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
service-connected retropatellar pain syndrome of the right 
knee is manifested by limitation of motion, but there is no 
showing that flexion is limited to 60 degrees or that 
extension is limited to 5 degrees, even considering 
functional loss due to pain and weakness.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
retropatellar pain syndrome of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5104A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, the Veteran was sent notice letters in June 2006 and 
November 2008.  The letters provided information as to what 
evidence was required to substantiate the claim and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letters informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.  
Finally, the November 2008 communication satisfied the 
requirements under Vazquez-Flores.

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

Again, by issuance of the November 2008 letter, complete 
notice had been accomplished.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claim was readjudicated with the issuance of a 
supplemental statement of the case in December 2008.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured and that such deficiency did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  
Indeed, the claims file contains the Veteran's post-service 
reports of VA and private treatment and examination.  
Moreover, the Veteran's statements in support of the claim 
are of record.  The Board has carefully reviewed such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the medical evidence for the rating 
period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim on appeal.  

The Veteran is claiming entitlement to an increased rating 
for his service-connected right knee disability.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Throughout the rating period on appeal, the Veteran has been 
assigned a 10 percent rating for this retropatellar pain 
syndrome of the right knee pursuant to Diagnostic Code 5299-
5260.  

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be assigned as follows: the first two digits will 
be selected from that part of the schedule most closely 
identifying the part, or system of the body involved, in this 
case, the nervous system, and the last two digits will be 99 
for all unlisted conditions. Then, the disability is rated by 
analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology. 38 C.F.R. §§ 4.20, 4.27 
(2008).  Hence, the most applicable Diagnostic Code in this 
case is 5260.

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  Finally, a 30 percent rating applies where flexion 
is limited to 15 degrees.

Diagnostic Code 5261, pertaining to limitation of leg 
extension, is also of relevance here.  Under that Code 
section, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted where extension is limited to 30 degrees.  Finally, 
a 50 percent evaluation is warranted where extension is 
limited to 45 degrees.  

In the present case, VA examination in August 2006 showed 
flexion to 140 degrees. 
Extension was to 0 degrees.  Upon most recent VA examination 
in January 2008, 
Flexion was to 130 degrees, and decreased to 112 with 
repetitive motion.  Extension was to zero degrees both pre- 
and post-repetitive motion.  

The range of motion findings detailed above do not support 
the next-higher 20 percent evaluation for either flexion or 
extension of either knee.  However, the Board notes that, in 
rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

In the present case, the Veteran has complained of right knee 
pain.  In fact, in his substantive appeal, he stated that the 
pain was of such severity that it disrupted his sleep.  
However, despite such pain complaints, there is no 
demonstration that such pain has resulted in sufficient 
additional limitation of function such as to enable a finding 
that the Veteran's disability picture most nearly 
approximates the next-higher 20 percent evaluation.  Indeed, 
the August 2006 VA examination report indicated that the 
Veteran did not wear a brace or use any other ambulatory aid.  
Furthermore, no incapacitating flare-ups were noted nor was 
there any increased limitation with repetitive use. 
Objectively, repetitive motion produced no pain, loss of 
motion, weakness, fatigability or incoordination.  
Additionally, while some loss of flexion was shown at the 
Veteran's January 2008 VA examination, the examiner opined 
that the loss of active range of motion appeared volitional 
and exaggerated.  In any event, there was no apparent 
weakness, fatigability or loss of coordination during 
repetitive motion, and the demonstrated loss due to pain was 
only to 112 degrees, still substantially more degrees of 
motion than the criteria for the next-higher rating 
(requiring limitation to 30 degrees).  

For the foregoing reasons, then, there is no basis for an 
increased rating here due to DeLuca considerations.  

The Board has also considered whether an increased rating for 
either knee is warranted under any alternate diagnostic code.  
However, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application.  Similarly, as 
the evidence fails to demonstrate impairment of the tibia or 
fibula, a higher rating is not possible under Diagnostic Code 
5262.  Finally, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of either flexion or extension 
of the right knee to a compensable degree.  Thus, assignment 
of separate evaluations for limitation of flexion and 
extension of the right leg is not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

In the present case, x-rays taken in conjunction with the 
Veteran's latest VA examination in January 2008 show normal 
findings.  However, question narrowing was shown at the time 
of the earlier August 2006 examination.  Therefore, resolving 
any reasonable doubt in the Veteran's favor, the evidence 
will be construed as showing x-ray findings of arthritis.  
Thus, a separate rating would be warranted here if right knee 
instability is shown.

The competent evidence has been reviewed and is not found to 
demonstrate right knee instability here.  In so finding, the 
Veteran's complaints that his right knee felt loose in its 
joint, as noted in his October 2007 substantive appeal.  
Additionally, he had complained of intermittent locking of 
the right knee at his August 2006 VA examination.  However, 
the objective examination at that time showed that, although 
there was tenderness with patellar grind testing, the knee 
was stable to varus and valgus stress.  Also, the anterior 
draw and Lachman's tests were negative.  Moreover, while 
subsequent examination in January 2008 revealed some 
tenderness of the medial collateral ligament area, the 
examiner found no effusion or ligamentous laxity upon 
physical examination.  Furthermore, McMurray's sign and a 
patellar compression test were both negative.  No other 
medical evidence objectively demonstrates right knee 
instability.  Thus, there is no basis for assignment of a 
separate rating under Diagnostic Code 5257.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record). 

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization. Id. 
at 115-116. When those two elements are met, the appeal must 
be referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
right knee disability, but the medical evidence reflects that 
those manifestations are not present in this case. 
Additionally, the diagnostic criteria adequately describes 
the severity and symptomatology of the veteran's disorder. 
Moreover, the evidence does not demonstrate other related 
factors. The veteran has not required frequent 
hospitalization due to the service-connected disability.  
Moreover, marked interference with employment has not been 
shown. In the absence of any additional factors, the RO's 
failure to consider or to refer this issue for consideration 
of an extraschedular rating was not prejudicial.

In conclusion, the evidence does not support evaluations in 
excess of 10 percent for the veteran's retropatellar pain 
syndrome of the right knee for any portion of the rating 
period on appeal.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).





ORDER

A rating in excess of 10 percent for the Veteran's 
retropatellar syndrome of the right knee is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


